TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00086-CV



                                Lillian L. Myhand, Appellant

                                               v.

                      Enterprise Rent-A-Car Company of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
          NO. 057768, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Lilian L. Myhand has filed an unopposed motion to “withdraw” (i.e.,

voluntarily dismiss) this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: July12, 2012